Campbell, J.,
delivered the opinion of the court.
The act entitled, “ An act providing for the discharge of prisoners in county jails in certain cases, and for other purposes,” approved. March 9,1882, although not such in form, is in fact a mere amendment of chapter 79 of the code of 1880, and as if its three sections were added to the chapter with appropriate numbers. Acts 1882, p. 23. Chapter 80 of acts of 1890, entitled,. “ An act to provide for hii’ing prisoners sentenced to fine and imprisonment in the county jail of certain counties,” approved February 22, 1890, acts *207p. 94, abandons the scheme of chapter 79 of the code, and adopts another widely different for the eighteen counties to which it applies, and supersedes and abrogates the code as to them, except so far as certain provisions of the code chapter are by the act adopted and made operative in the counties named. As to those counties the act of 1890 takes the place of the code as to its subject, and as two bodies cannot occupy the same space at the same time, two clearly inconsistent laws cannot be equally operative, and, while repeals by implication are not favored, where it is manifest that the later act was intended to be the sole and exclusive law on the subject to which it relates, it must prevail, and be held to abrogate the former as effectually as if it contained express words to that effect. This is unmistakably the character of the act of 1890, and the act of March 9, 1882, is not in force as to the counties embraced by the act of 1890, for it superseded the code with all amendments, as to the subject of “ prisoners sentenced to fine .and imprisonment in the county jail of certain counties.”
The prisoner was not entitled to be dealt with under the act of March 9, 1882, amendatory of chapter 79 of the code.

The orcle¡>' of the chancellor for his dicharge from custody is reversed.